United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1888
Issued: February 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2008 appellant filed a timely appeal from a June 18, 2008 decision of the
Office of Workers’ Compensation Programs granting a schedule award based on 20 percent
impairment of her right thumb. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 20 percent impairment of her right thumb
for which she received a schedule award.
FACTUAL HISTORY
On March 7, 1991 appellant, then a 47-year-old nursing assistant, filed a traumatic injury
claim alleging that on March 5, 1991 she sustained an injury to her right wrist, hand and lower
arm when she assisted in transferring a patient from his bed to a stretcher. She underwent
surgery on December 9, 1991 for release of the first dorsal extensor compartment of the thumb

and side-to-side repair of the extensor pollicis brevis tendon to the abductor pollicis longus
tendon. On February 20, 1992 the Office accepted appellant’s claim for a ruptured extensor
pollicis brevis tendon of the right thumb with related surgery and a right hand sprain. Appellant
retired effective January 3, 1997. On January 11, 2008 she filed a claim for a schedule award.
In an October 9, 2007 report, Dr. George L. Rodriguez, a Board-certified physiatrist,
stated that appellant had intermittent sharp pain at the radial aspect of the base of her right thumb
and wrist. He provided findings on physical examination. Dr. Rodriguez found that appellant
had 20 percent impairment of her right thumb based on 50 degrees of flexion of the
metacarpophalangeal (MP) joint 1 percent, according to Figure 16-15 at page 457 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides) (5th ed. 2001) and Tables 16-18 at page 499 (disorders of specific joints or units)
15 percent and Tables 16-28 at page 506 (digit impairment due to intrinsic tightness of right
thumb) 20 percent.1 He converted 20 percent digit impairment to 8 percent hand impairment,
based on Table 16-2 at page 438 and 8 percent hand impairment to 18 percent upper extremity
impairment based on Table 16-2 at page 439.2 Dr. Rodriguez found three percent whole person
impairment for pain based on section 18.3d at page 573. He indicated that 100 percent upper
extremity impairment equals 60 percent whole person impairment based on Figure 16-2 at page
441. Based on the Office’s procedure manual, Dr. Rodriguez divided 3 percent by 60 percent
and found 5 percent upper extremity impairment due to pain.3 He combined 18 percent for upper
extremity decreased range of motion with 5 percent for upper extremity pain which equaled 22
percent impairment of the upper extremity according to the Combined Values Chart at page 604.
On April 11, 2008 Dr. Morley Slutsky, a Board-certified specialist in preventive
medicine and an Office medical adviser, found that appellant had 20 percent impairment of her
right thumb based on the findings in Dr. Rodriguez’ report.4 He stated that her impairment was
to the thumb, not the upper extremity, because intrinsic tightness (Table 16-28 at page 506) is
rated at the digit level, not the upper extremity level. Dr. Slutsky noted that five percent
impairment for pain was incorrect because appellant had a separate claim in which impairment
1

Apparently Dr. Rodriguez followed the instructions in section 16.7c (Musculotendinous Impairments) at page
506 of the A.M.A., Guides which provides that “Intrinsic tightness impairment cannot be combined with
[impairment] due to decreased motion at the MP or PIP [proximal interphalangeal] joints.” (Emphasis in the
original.) Apparently he found 20 percent impairment from Table 16-28 for intrinsic tightness of the MP joint of the
thumb but did not include impairment for decreased range of motion from Figure 16-15 and Table 16-18.
2

Dr. Rodriguez erred in converting 8 percent hand impairment to 18 percent upper extremity impairment. Table
16-2 at page 439 shows that eight percent hand impairment is equal to seven percent upper extremity impairment.
Dr. Rodriguez may have inadvertently used the 20 percent digit (thumb) impairment in his review of Table 16-2. A
20 percent hand impairment equals 18 percent upper extremity impairment according to Table 16-2.
3

See Federal (FECA) Procedural Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(c)(2)(b)
(August 2002).
4

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
The Board notes that in his report Dr. Slutsky erroneously refers to Dr. Rodriguez as Dr. Gonzales.

2

had been accepted for pain or sensory deficit of the median and ulnar nerves of the hand. He
stated that appellant had reduced right thumb MP joint motion impairment (Figure 16-15 and
Table 16-18) but range of motion impairment could not be combined with impairment for right
thumb intrinsic tightness according to the instructions in section 16.7(c) at page 506 of the
A.M.A., Guides.5
On June 18, 2008 the Office granted appellant a schedule award for 20 percent
impairment of her right thumb from December 31, 1996 to April 17, 1997 or 15 weeks.6
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing regulations8 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.9
ANALYSIS
Dr. Rodriguez found that appellant had 20 percent impairment of her right thumb. He
converted 20 percent digit impairment to 8 percent hand impairment, based on Table 16-2 at
page 438 and 8 percent hand impairment to 18 percent upper extremity impairment based on
Table 16-2 at page 439.10 Dr. Rodriguez combined 18 percent upper extremity impairment for
decreased range of motion with 5 percent for pain and found that appellant had 22 percent
impairment of the upper extremity. However, under the Act, if only one digit (thumb or a finger)
is impaired, the impairment percentage does not extend to a larger unit, the hand or the upper
extremity. Because only one of appellant’s digits was impaired, her thumb, she is not entitled to
impairment for a larger unit, her hand or upper extremity.11 Dr. Rodriguez found three percent
whole person impairment for pain based on section 18.3d at page 573. However, while the
A.M.A., Guides provides for impairment to the individual member and to the whole person, the
5

See supra note 1.

6

The Act provides for 75 weeks of compensation for 100 percent loss or loss of use of a thumb. Multiplying
75 weeks by 20 percent equals 15 weeks of compensation.
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

A.M.A., Guides (5th ed. 2001).

10

As noted, Dr. Rodriguez erred because Table 16-2 provides that eight percent hand impairment equals seven
percent upper extremity impairment. A.M.A., Guides 439, Table 16-2.
11

5 U.S.C. § 8107(c)(17),(20).

3

Act does not provide for permanent impairment for the whole person.12 Therefore, appellant is
not entitled to a schedule award for the whole person based on her accepted right thumb
condition. Dr. Rodriguez converted the whole person pain impairment to five percent upper
extremity impairment due to pain based on Chapter 18 of the A.M.A., Guides.13 However, the
A.M.A., Guides warns that examiners should not use Chapter 18 to rate pain-related impairment
for any condition that can be adequately rated on the basis of the body and organ impairment
rating systems given in other chapters.14 Moreover, as the A.M.A., Guides explains: “The
impairment ratings in the body organ system chapters make allowance for expected
accompanying pain.”15 Dr. Rodriguez did not adequately explain why appellant’s condition
could not be rated in other chapters of the A.M.A., Guides or how her condition falls within one
of the several situations identified under Chapter 18.3a (When This Chapter Should Be Used to
Evaluate Pain-Related Impairment).16 In any event, the record reflects that appellant has already
received compensation for pain or sensory deficit of her hand in a separate claim. Due to these
deficiencies, Dr. Rodriguez’ report is not sufficient to establish appellant’s impairment.
Dr. Slutsky found that appellant had 20 percent impairment of her right thumb based on
the physical findings in Dr. Rodriguez’ report. He stated that her impairment was to the thumb,
not the upper extremity, because intrinsic tightness of the right thumb is rated at the digit level,
not the upper extremity level. Dr. Slutsky noted that five percent impairment for pain was
incorrect because appellant had a separate claim in which impairment had been accepted for pain
or sensory deficit of the median and ulnar nerves of the hand. He stated that appellant had
reduced right thumb MP joint motion impairment but this could not be combined with
impairment for right thumb intrinsic tightness according to the instructions in section 16.7(c) at
page 506 of the A.M.A., Guides.17 Dr. Slutsky considered all the physical findings in
Dr. Rodriguez’ report and referenced the applicable sections of the A.M.A., Guides and the
Office’s procedure manual. The Board finds that the weight of the medical evidence,
represented by the report of Dr. Slutsky, establishes that appellant has no more than 20 percent
impairment of her right thumb, for which she received a schedule award.
CONCLUSION
The Board finds that appellant has no more than 20 percent impairment of her right
thumb for which she received a schedule award.

12

Guiseppe Aversa, 55 ECAB 164, 167 (2003).

13

The A.M.A., Guides provides for a maximum of three percent impairment for pain in Chapter 18 at page 573.

14

A.M.A, Guides 571.

15

Id. at 20.

16

Id. at 570-71.

17

See supra note 1.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2008 is affirmed.
Issued: February 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

